 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilsonManufacturing Company,IncorporatedandAmalgamatedClothingWorkers of America,AFL-CIO. Case 26-CA-4098June 7, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 11, 1972, Trial Examiner GeorgeTuritz issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief, and General Counsel filed a cross-exception and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record 1 and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt his recommended Order to the extent consist-ent herewith.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatRespondent,Wilson Manufacturing Company,Incorporated,Amory,Mississippi,its officers,agents,successors,and assigns,shall take the action set forthin the Trial Examiner's recommended Order, asmodified below:Substitutethefollowing for paragraph 1(e):"(e) In any other manner interfering with,restrain-ing, or coercing employees in the exercise of rightsunder Section 7 of the Act."IRespondent has requested oral argument This request is hereby deniedbecause the record, the exceptions, and briefs adequatelypresent the issuesand the positions of the parties2The only exception filed by the General Counsel is to the breadth ofthe 8(a)(l) Order recommended by the Trial ExaminerTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITz, Trial Examiner: Upon a charge filed byAmalgamated Clothing Workers of America, AFL-CIO("the Union"), on August 17, 1971, and served that day onWilsonManufacturing Company, Incorporated' ("Re-spondent" and, at times, "the Company"), the GeneraliRespondent is also known as Wilson Manufacturing Co, Inc2Unless otherwise stated, all dates mentioned in thisCounsel of the National Labor Relations Board ("theBoard"), through the Regional Director for Region 26, onOctober 5, 1971, issued a complaint and notice of hearingwhich was duly served on Respondent. Respondent filedits answer in which it denied all allegations of unfair laborpractices. A hearing on the complaint was held before meatAberdeen, Mississippi, on December 7, 1971, at whichtheGeneral Counsel, Respondent, and the Union wererepresentedby their respective counsel. The GeneralCounsel and Respondent have submitted briefs.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, Wilson Manufacturing Company, Incorpo-rated, is a corporation having a plant and place of businessatAmory,Mississippi,where it is engaged in themanufacture and sale of men's wearing apparel. In thecourse and conduct of its operations, Respondent annuallysellsand ships from the Amory plant directly to itscustomers located outside the State of Mississippi productsvalued at in excess of $50,000, and annually purchases andcauses to be transported and delivered to its said plant,directly from States of the United States other thanMississippi, goods valued at in excess of $50,000. I findthatRespondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theNational Lal:relations Act, as amended ("the Act").11.THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America,AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESThe principalissueslitigated at the hearing were whetherRespondent engaged in illegal interrogation, whether itinstituted new rules because the employees were organiz-ing, and whether the discharge of Gloria Jean Martin andher sister,WillieMirl Cavnar, was discriminatory.A.InterrogationIn July 1971,2 the Union started an organizationalcampaign among Respondent's employees. Meetings wereheld on the evenings of July 14, 21, and 28. The day of thefirstmeeting, Cavnar, on her own initiative, went to theoffice of Johnnie Page, Respondent's vice president andsuperintendent, and told him that there was to be a unionmeeting that night. Page asked her where and she told himthe place. He asked her what union was involved and shetold him that she did not know but would tell him whenshe found out. He said, "Okay." The next morning, Cavnarreturned to Page's office and told him it was AmalgamatedClothing Workers of America. He asked how many were atDecision are in 1971197 NLRB No. 58 WILSON MFG. CO., INC.themeeting,and she told him eight.He asked,"Can youtellme who they are?"She replied,"I could,but I'm notgoing to." Page remarked that"the only thing the unioncould do forus was to cost me more money," to whichCavnar replied,"That's yourproblem."At some pointduring the conversation,Page commented that he did notthinkCavnar's sister would be like her but would be for theCompany.3Page readily availed himself ofCavnar'sprofferedservices to keep Respondent informed of where theemployees were meeting, what union some among themwere considering,and the extent of employee interest. Hedidmore than dust listen, his response,"Okay,"plainlyencouraged Cavnar to keep him abreast of what theemployees were doing with respect to self-organization,and he asked her specific questions.Employees cannot feelfree to engage in union activities if their employer iskeeping watch over those activities,whether through paidinformersor byquestioning volunteers who receive hisencouragement. SeeTucson Ramada Caterers,Inc.,154NLRB571, 573.Page's inquiry as to the identity of theemployees who attended the first meeting was especiallymenacing.As statedby theBoard inCannon ElectricCompany,151 NLRB 1465,at page 1468:An employer cannot discriminate against union adher-entswithout first determining who they are. .. .[T]here is a"danger"inherent in such conduct: atendency toward interference with the exercise byemployees of their organizational rights.The fact that Cavnar was in Page's office as a result of herown initiative did not insulate her from the threat inherentin his questions.Indeed, her refusal to disclose the namesof the employees at the meeting represented her effort toprotect them against that threat.Ifind that Page'sinterrogation of Cavnar was coercive and violative ofSection 8(a)(1) ofthe Act.B.The Allegedly Discriminatory Discharge1.Respondent's knowledge of union activitiesAs already described, Respondent learned on July 15that eight employees had attended a union meeting theprevious evening. On July 29, the day after the third unionmeeting, Cavnar summoned Baines, the plant manager, tothe cutting table, where six of the seven employees on theunion committee were standing, and, naming the seven,told him that they were "making company knowledge"that they were working for the Union, were going to unionmeetings and signing union cards, and that if there wasanything they could do, they would "get it in." Among theseven employees named by Cavnar were herself andMartin.2.Respondent's practices as toabsence from workMartin testified that since she had started her employ-ment with Respondent in 1959, absenteeism had always3The above findings are based on Cavnar's testimony, which I havecredited over that of Johnnie Page, who testified that he merely listened onboth occasions, asked no questions, and said no more than, "Well, I'll323been high. Baines, the plant manager, testified that it hadnot been excessive until about 1 to 2 months prior toAugust 6. He admitted having been concerned on variousdays before that, and that in 1969 and 1970, over theplant's public address system, as well as on one occasionbetween 30 and 90 days prior to August 6, he had urged theemployees to reduce absenteeism. Employees in any eventwere never penalized for, or even given warnings about,their absence from work. One employee, Brown, who hadworked for Respondent "off and on about 12 years,"missed most Friday afternoons; and Cavnar, who had beenemployed since 1966, missed 2 days in most weeks,including some occasions when she stayed out to gofishing.Respondent expressed no objection to individualemployees who stayed away from work, irrespective of thereason. Employees frequently did inform management ofthe reasons for their absences. However, this was not arequirement, and often it was not done; when it was done,itwas not done with promptness. On one occasion, Martinasked Baines if he wanted her to tell him why she hadmissed work and he declined to hear her, saying that heknew she had a good reason.On August 6 Baines, the plant manager, announced newrules to the employees over the public address system, tobecome effective August 9. That same day he caused twocopies of'the following to be posted in the plant:1)CLOCKING OF TIME CARDS AT LUNCH AND 4O'CLOCK BEGINS WHEN THE BELL RINGS. PLEASE REMAINAT YOUR MACHINE-DO NOT GO TO THE CLOCK BEFORECHECKING OUT TIME.2) DO NOT CLOCK ANY TIME CARD OTHER THAN YOUROWN.3) YOU MUST HAVE A TIME CARD IN ORDER TO BE PAID.IT IS YOUR RESPONSIBILITY TO GET YOUR CARD AND SEETHAT IT IS CLOCKED IN AND OUT. ANYONE WHO ISN'TINTERESTED ENOUGH TO ASSUME THIS RESPONSIBILITYWILL BE PAID ACCORDING TO THE HOURS CLOCKED ONTHE TIME CARD.4)WE ARE ON A FIVE-DAY WORK WEEK AND EXPECTEACH EMPLOYEE TO BE PRESENT. YOU MUST HAVE A GOODEXCUSE TO BE ABSENT FROM WORK.5) DO NOT VISIT ON LINES. VISITING CAUSES LOSS OFPRODUCTION AND LOW QUALITY PRODUCT.6) THESE ARE COMPANY POLICIES. IF YOU AS THEEMPLOYEE CAN NOT COMPLY, YOUR EMPLOYMENT MUSTBE TERMINATEDWILSON MFG. COMPANYJACKF.BAINES3.The discharge of Martin and CavnarOn Saturday, August 7, Martin broke her hand. OnMonday, Cavnar, who wasMartin's sister,drove Martin tosee a doctor. Neither reported for work or communicatedwith Respondent that day and they were terminated at 4o'clock in the afternoon. Frank Page, Respondent'spresident, testified that they were discharged for failure tolisten,"and "thank you " He also stated that Cavnar said she was opposed'to theUnion and would try towin over her sister,who was in favor. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDcall in or send word in violation of the rules promulgatedon August 6. Baines, the plant manager, testified:Iassumed that they didn't call in on Monday all day upto 4:00 o'clock, that they had quit and at that time onMonday, August the 9th, they were 4erminated.4On Tuesday, Cavnar helped Martin move to a newresidence and neither reported for work that day either. Atabout 2 o'clock, Martin telephoned Baines and told himthat she had broken her hand and that her sister had drivenher to the doctor's. Baines told her that he wished she hadsent him word, but that both had been terminated becausethey had failed to call inOn Wednesday morning, both went to the plant andspoke with Baines. To Martin, Baines said that he had to"stick to company rules"; and when she said she did notknow that that was a rule, he replied that it had been foryears.Martin insisted that she had never known of such arule, and she asked him about employees whom she hadcalled to try to get them to work, and whom she had evenpicked up in her car. He merely said, "Yeah." Cavnarasked if she could have her job back and he answered,"No. You didn't call in." She asked, referrmg to newlyhired employees, "How do you know they will call in in thefuture9" He did not reply.5Baines testified that when he had his secretary draw upthe new rules for posting she "left off one thing on this, thefact that anybody not showing up for work and not eithercalling by phone or sending word would be terminated,regardless of their ability."6 He stated, however, that hisoral announcement over the public address system defi-nitely included the requirement that absent employees callin.Asked what his announcement had been in this respect,he testified in part as follows:A. I told them that anyone failing-missing workand failing to either call or send word by someone elsewould be terminated starting August the 9th, if theydidn't call in sometime previous to the following day orsometime the next day. That could be from 5:00o'clock in the morning until-if they could wake up atnight.Q. In other words, during that first day theymissed?A.Right, that first day.Q. (By Mr. Smith) What did you tell the employeein the speech which was the rule about the latest theyhad to report?A. I told them that any time previous,which couldmean before or the following day, anytime thefollowing day.Q.Thefollowing day to what?4Martin had prorrused her foreman to be in to work on Saturday,August 7, but did not report or call in Whether because the new rules werenot effective until August 9, or because Saturday work was purelyvoluntary, Respondent does not advert to this incident in justifying Martin'sdischarge5My findings as to the conversation on Wednesday morning are basedA. If they didn't come in on Monday they had tocall in sometime between 7:00 o'clock, or ever whenthey got up, any time during that day, from 7:00o'clock and, if they wanted to call me at 11:00 o'clock.Q.On Monday?A.On Monday.Baines also stated that the written rules had been drawn upprior to his announcement, but that he did not have thembefore him at the time. Page, Respondent's president, whenasked "all the reasons" for Martin's discharge, testified:Our plant manager, on August the 6th . . . made anannouncement over the public address system and alsoput this announcement on the bulletin board, that dueto excessive absenteeism, that effective the followingMonday anybody who did not come in to work anddidn't call in or send word would be automaticallyterminated, and those two people violated that rule.The secretary did not testify. Martin denied that the oralannouncement included a requirement for calling intestifying:He didn't say anything about calling in.He said we was having too much missing and anyonenot wanting to work but two or three days a week, to goand check their card right then, that he understoodsickness.At the time of the hearing, the rules were still posted intheir original form.4.Concluding findings as to the dischargesRespondent's claim that the announced rules included acall-in requirement is not supported by credible evidence.Page testified that the requirement was announcedandposted,but he was flatly contradicted by the documentaryevidence of the posting.Bainestestified that he instructedhis secretary to include the call-in requirement in theposted rule; but Respondent did not explain its failure tocall the secretary to corroborate this self-serving testimony.I infer that she would have contradictedBaines.Moreover,he did not claim at his Wednesday conference with Martinand Cavnar that the call-in rule on which he based theirdischarge had been instituted in the August 6 announce-ment; what he claimed was that it had been in effect foryears.Finally,Baines'own testimony contains seriousinternal inconsistencies. He had difficulty at the hearing inhis attempt to formulate the alleged rule. Twice, while latercorrecting himself, he stated it initially in such form as tobringMartin's telephone call on Tuesday within the areaof compliance. Accurate expression is often difficult toattain, and for this reason inaccuracy in testifying is notalways significant. In this case, however,Baines'difficultyin formulating at the hearing what he claimed to have toldthe employees throws doubt on the claim that he had madeon the testimonyof Cavnarand Martin,whichI have credited Baines didnot describe the conversation in detail and hedid not specifically deny whatCavnar andMartin testified was said6 Earlier in his testimony,Baines had forgotten that theposted rules didnot include the call-in requirement and testified "I didn'treadit. I toldthemexactlythe same thing that was on the paper . . WILSON MFG. CO., INC.any such formulation on August 6. Moreover, when he atlast satisfied himself at the hearing with a formulation ofthe rule, it was that an employee would not be delinquentunder it if he called in at any time the first day of absence,even if he awakened Baines as late as 11:00 at night. ButBaines' own testimony establishes that he had terminatedMartin and Cavnar at 4:00 on Monday, their first day ofabsence. I do not credit Respondent's witnesses that a call-in rule was announced on August 6. I found Martin'stestimony as to what Baines said on August 6 convincingand find that he said nothing about, calling in.As the posted rules did not include a call-in requirement,and as it was not included in the oral announcement, I findthat Respondent did not have a call-in rule.In reaching this conclusion, I have consideredBaines'testimony that on various dates between August 11 andDecember 6 Respondent discharged five employees, whomhe named, for failing to call in when absent. No showingwas made that those employees made any attempt, or evenhad any desire, to come back to work; so far asBaines'testimony is concerned they might have quit. As I do notconsider Baines a reliable witness, I do not accept histestimony that those employees were terminated pursuantto the August 6 rules. I note, also, that the enforcement of arule from August 11 would in any event not establish thatthe rule had been in effect prior to that date.Cavnar and Martin were known by Respondent to beactive supporters of the Union. Cavnar, as spokesman forthe employee committee on July 29, was especiallyoutstanding. The conduct for which they were dischargedhad theretofore been freely tolerated by Respondent andwas consistent with Respondent's established policy oftoleratingabsenteeismwithout prompt notification tomanagement.Respondentmade no claim that theirreasons for their absence were unacceptable under rule 4 asposted but justified the discharges solely on the basis of anonexistent call-in rule. Plainly that was a pretext. In viewof these facts, I find that Respondent discharged Cavnarand Martin because of their union activities and in order -todiscourage membership in the Union. I further find thatRespondent thereby violated Section 8(a)(1) and (3) of theAct.C.The Allegedly Discriminatory Rules?At least rules 1 and 4 introduced to Respondent's plantnew conditions of employment having material impact onthe employees.While these two rules are sensible andrepresent industry practices which are fairly common, theyare by no means universal. Employers frequently maintaina loose policy with respect to punchout time. There arevarious reasons for this, such as that it is a convenient andflexible substitute for a specified washup time. As toabsenteeism, in some labor markets a liberal policy is oftenessential in plants employing persons also engaged infarming or women with children. Without such a liberalpolicymany individuals would be unwilling, or simplyunable, to take employment, and some employers find it7The rules andRespondent'sprior policy asto absenteeism aredescribedin sec B of this Decision8Baines pointedout thatRespondent'sassembly line method ofproduction could make anemployee's absence costly, since one with325advantageous to adjust their operations to this condition. Itis necessary to examine Respondent's motive in promulgat-ing the new rules.While Respondent knew since early July that organiza-tional activity was going on, it was on July 29, only 8 daysbefore promulgation of the new rules, that it learned thatthe campaign had progressed to the point where sevenemployeeswere ready to step forward and identifythemselves to Respondent as the plant organizing commit-tee.The introduction of new, less liberal conditions ofemployment following so closely upon that announcementwould appear to the employees as a warning by Respon-dent of its ability to punish them if they insisted on theirright to use their collective strength in dealing withRespondent.Unless explained, therefore, these circum-stanceswould warrant the inference that Respondent'smotive was to chill the employees' interest in unionizationby flexing its own economic muscle.Respondent made no attempt to explain its tightening upas to punchout time. Even if I were justified in assumingthat a loose policy in this respect would necessarily resultultimately in abuse of the privilege by employees, there isnothing in the record to warrant the assumption thatmatters, had: reached that point around, August 6. 'Respondent did attempt to show that circumstanceswarranted a change of policy as to absenteeism.Bainestestified that absenteeism, while always something of aproblem, had become "excessive" during the 1 or 2 monthspreceding August 6 and that during that period he hadbegun a practice of maintaining a roll of individuals whocould be called to fill in on short notice when the needarose.8 He also stated that starting 3 months before he had,on occasion, sent employees out to round up qualifiedindividuals to fill in for absentees on particular jobs.However, he gave no specific evidence that the problemhad become aggravated in the 2 or 3 months before August6.As the evidence Baines gave as to the increases inabsenteeism was only general, and as I have found him notto be a reliable witness; I find that Respondent has notestablished that absenteeism had become aggravated in theperiod around August 6.Since the credited evidence discloses no business reasonscallingfora change in Respondent's policy as toabsenteeism or punchout time, and as the change followedhard upon the announcement of the formation andmakeup of the employee organizing committee, I find thatRespondent introduced the new rules because the employ-ees showed interest in unionization and in order todiscourage membership in the Union. I further find thatRespondent thereby coerced and restrained the employeesin their exercise of Section 7 rights. This conclusion is in noway affected by the fact that Martin told Baines that therules were good and that he should stick to them. The testas to the coerciveness of an employer's action is notwhetherRespondent succeeds in making a particularemployee or employees feel coerced, but whether it has atendency to coerce employees. SeeMurray Ohio Manufac-especially high dexterityon a particular operation might haveto be replacedby one withless experience and speed,with the result that the entire line wasdelayedHowever,there was no change in the method of production duringthe periodin question 326DECISIONS OF NATIONALLABOR RELATIONS BOARDturing Company,155 NLRB 239, 240.Nor it is of momentthatthe changes made were not far-reaching.What issignificant is thatRespondent'stighteningup of itspersonnel policies at that particular time was calculated todemonstrate to the employees,and thus warn them,that iftheyinsisted on unionizing Respondent had the means,and hadthewill,tomake them regretit.Cf.MorganPrecisionParts v. N.L.R.B.,444 F.2d 1210, 1212 (C.A. 5)enfg.183 NLRB No.119. I find that by introducing thenew rules RespondentviolatedSection 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEIfind that the activities of Respondent set forth insection III, occurring in connection with its operationsdescribed in section I, have a close, intimate, andsubstantial relationship, to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary that Respondent be ordered to cease anddesist from the unfair labor practices found and to takecertain affirmative action which will effectuate the policiesof the Act.It is recommended that Respondent reinstate GloriaJeanMartin and Willie Mirl Cavnar to their respectiveformerjobs or, if thosejobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges, and that they be madewhole for any loss of earnings suffered by reason of thediscrimination against them. The amount of backpay shallbe a sum of money equal to what they would have earnedfrom August 11, 1971, to the date of Respondent's offer ofreinstatement, less their respective net earnings during saidperiod, computed in accordance with the formula stated inF.W.Woolworth Company,90 NLRB 289, with interestthereon at the rate of 6 percent per annum, to be computedin the manner described inIsis Plumbing & Heating Co.,138 NLRB 716. It is recommended also that Respondentpreserve and, upon request, make available to the Boardand its agents all payroll and other records to facilitate thecomputation of backpay.9Upon the basis of the foregoing findings of fact and theentire record of this case, I make the following:CONCLUSIONS OF LAW1.Respondent,Wilson Manufacturing Company, In-corporated, is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act.3.AmalgamatedClothingWorkersofAmerica,9 In the particular circumstances of this case, I do not recommend thatRespondent be required to abrogate any of the rules promulgated onAugust 6is In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.4.By discriminatorily discharging Gloria Jean Martinand Willie MirlCavnar,Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3) of theAct.5.By interfering with,restraining,and coercing em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act6.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 10ORDERRespondent, Wilson Manufacturing Company, Incorpo-rated, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees or otherwise discriminatingagainst them because of membership in, or activities onbehalf of, Amalgamated Clothing Workers of America,AFL-CIO, or any other labor organization.(b) Interrogating any employee with respect to his ownor any other employee's activities, membership, or interestin any labor organizationin a manner,or under circum-stances,constituting interference, restraint, or coercion inviolation of Section 8(a)(1) of the Act.(c) Instituting, or discriminatorily or more stringentlyenforcing, work rulesin retaliationfor employees havingjoined or assisted the Union or any other labor organiza-tion or in order to discourage membership in or support ofsuch labor organization.(d)Discharging employees or otherwise discriminatingagainst them because of membership in, or activities onbehalf of, Amalgamated Clothing Workers of America,AFL-CIO, or any other labor organization.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Gloria Jean Martin and Willie Mirl Cavnarimmediate and full reinstatement to their respective formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their semority ofother rights and privileges.(b)Make Gloria Jean Martin and Willie Mirl Cavnarwhole for any loss of earrings suffered as a result of thediscrimination against them in the manner described, insectionV of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard and its agents for examination and copying, allpayroll records, work records, production records, time-conclusions,and recommended Order herein shall, as provided in Sec1Q248of the Rules and Regulations, automatically become the findings,conclusions,decision,and Order of the Board,and all objections theretoshall be deemed-waived for all purposes. WILSON MFG. CO., INC.cards, and all other data necessary to analyze and computethe backpayrequiredby this Order.(d)Notify Gloria Jean Martin and Willie Mirl Cavnar, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(e)Post at its office and plant inAmory,Mississippi,copies of the notice attached hereto marked "Appendix." 12Copies of the notice, on forms provided by the RegionalDirector for Region 26, shall, after being signed by arepresentative of Respondent,be posted immediately uponreceipt thereof and be maintained by it for 60 consecutivedaysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to ensure that said noticesare not altered, defaced, or covered by any other material.(f)Notify said Regional Director for Region 26, inwriting, within20 daysfrom the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith.i2'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National LaborRelations Board "12 In the event that this recommended Order is adopted by the Boardafter except'ons have been filed, this provision shall be modified to read"Notify said Regional Director for Region 26, in writing, within 20 daysfrom the date of this Order, what steps Respondent has taken to complyherewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILLreinstateGloriaJean Martinand Willie327MirlCavnar to their former jobs and pay thembackpay which theylost,asprovidedin the BoardOrder.WE WILL NOTdischargeemployees or discriminateagainst themin any othermanner becausetheyjoin orassistAmalgamatedClothingWorkers of America,AFL-CIO, or any other labororganization.WE WILL NOT put intoeffect newwork rules, orenforceold rulesmorestringently,becauseemployeesshow interest in unionizationor in order to discouragethem from joining or assistingany labororganization.WE WILL NOT question you about your umonsympathies or activities,or thoseof other employees,under circumstancesor in a way that wouldrestrain orcoerce you.WE WILL NOT in any othermanner interfere with,restrain,or coerceyou in theexerciseof your right toself-organization,to bargaincollectively through repre-sentativesof your ownchoosing, and to engage in otherconcerted activitiesfor the purpose of collectivebargaining or other mutualaid or protection, or torefrain fromany or allsuch activities.DatedByWILSON MANUFACTURINGCOMPANY,INCORPORATED(Employer)(Representative)(Title)Thisisan official notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office,746 Federal Office Building,167NorthMain StreetMemphis, Tennessee 38103,Telephone 901-534-3161.